Title: To Benjamin Franklin from Jacques Anisson-Duperon, 28 December 1778
From: Anisson-Duperon, Etienne-Alexandre-Jacques
To: Franklin, Benjamin


Monsieur
A Paris le 28 Xbre. 1778.
C’eût été avec bien du plaisir que j’aurois cherché à procurer de l’occupation au jeune Américain pour lequel vous vous intéressez; votre recommandation auroit été pour moi le plus puissant motif pour faire quelque chose qui vous eût été agréable. Mais l’ignorance absolue où est ce jeune homme, de la langue françoise, est un obstacle insurmontable, à toute ma bonne volonté est au desir que j’aurois de l’obliger: s’il peut par un séjour suffisant dans ce pays ci apprendre assez la langue pour entendre et pour se faire entendre lui même, je ferois l’impossible pour l’occuper, quoique je sois bien loin d’avoir besoin d’ouvriers, et je tâcherois de vous donner cette preuve de ma bonne volonté.
J’ai l’honneur d’être très parfaitement Monsieur, Votre très humble et très obéissant serviteur
Anisson Duperon
 
Notation: Anisson Duperon Paris 28. Xbre. 1778.
